United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                           Charles R. Fulbruge III
                             No. 06-50706                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JORGE RUIZ-NUNEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:05-CR-243-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Ruiz-Nunez (Ruiz) appeals the sentence following his

guilty-plea conviction for illegal reentry following deportation

in violation of 8 U.S.C. § 1326.    He contends that the district

court erred in refusing to depart downward on grounds of cultural

assimilation.   The record reflects that the downward departure

was denied because the district court believed it was unwarranted

based on the facts of this case.    We lack jurisdiction to review

this ruling.    See United States v. Hernandez, 457 F.3d 416, 424

(5th Cir. 2006).    Consequently, the appeal is DISMISSED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.